— Order, Supreme Court, New York County (David Edwards, Jr., J.), entered June 10, 1988, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff, owner of an interim multiple dwelling, failed to allege compliance with the owner obligations of the Loft Law, as is required in an action to recover rent (Matter of Black-gold Realty Corp. v Milne, 69 NY2d 719; Multiple Dwelling Law § 285 [1]). The complaint was therefore subject to attack by CPLR 3211 (a) motion. Even assuming the taking of all reasonable and necessary action by landlord to attain the standards of Multiple Dwelling Law § 284 would be sufficient compliance, plaintiff’s evidentiary showing in opposition to the motion, attempting to cure its pleading omission, fails to make such a demonstration. Thus, it was plain it did not plead a cause of action (Rovello v Orofino Realty Co., 40 NY2d 633, 636; Guggenheimer v Ginzburg, 43 NY2d 268, 275). Concur— Murphy, P. J., Ross, Ellerin, Smith and Rubin, JJ.